Title: To George Washington from Matthias Ogden, 3 December 1781
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Elizth Town Decr 3rd 1781
                        
                        I am happy to inform your Excellency that I have been successful in my negotiations, & soon expect
                            the most favourable consequence.
                        I intend soon to have the honor to wait on your Excellency; I have several plans to propose which if they
                            meet with aprobation will need particular direction.
                        In consequence of a plan concerted between Capn Dayton & myself, one Parcell, who was second in
                            command of a Gang of Picarooners which had of late much infested this part of the Country; was influenced, to conduct from
                                Stratten Island on the night of the first Inst. as many of his Corps as possible; (had it not been
                            for an accident, there would have been twenty) four out of seven which came, were taken, & one other was killed by
                            a party of inhabitants residing in & near this place, under command of Capt. Dayton.
                        Owing to information received from this Parcell one Oliver a notorious Villian & chief of the gang
                            was on the same night seized at Rhaway (where he had been ten days concealed without a party;) as was also their Gun boat.
                        I think from all circumstances, & it is also the wish of the People here that he should be considered
                            & treated as a spy, & beg if your Excellency sees proper that a court of enquiry may be ordered, as soon as
                            possible as there is danger of his making his escape.
                        This affair will I doubt not add much to the peace & security of this neighbourhood & will in
                            a great measure, check the illicit trade, which was much protectd & encouraged by these Villians.
                            I have the honor to be Your Excellencys most obedt humble servt
                        
                        
                            M. Ogden

                        
                    